Exhibit 10.5

 

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

 

NOTHERN MINERALS & EXPLORATION LTD.

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT



ACCREDITED INVESTORS (U.S. AND NON-U.S. AND NON-U.S. INVESTORS)

 

INSTRUCTIONS TO PURCHASER

 



1. This Subscription form is for use by United States and Non-U.S. Accredited
Investors, Investors in neither jurisdiction.     2.COMPLETE the information on
page 2 of this Subscription Agreement.    3.If a Canadian resident COMPLETE the
Canadian Questionnaire on page 15 to this Subscription Agreement.    4.If a US
resident, COMPLETE the Questionnaire attached on page 11.    5.All other
information must be filled in where appropriate.    6.CLOSING DATE for this
Private Placement Subscription Agreement is August 31, 2014.    7.SUBSCRIPTION
PAYMENT - A certified check, bank draft or other form of payment in immediately
available funds payable to the Issuer, Northern Minerals & Exploration Ltd.,
representing the total purchase price payable by the Purchaser for the Purchase
of the Securities set out on the second page of this Subscription Agreement. In
the alternative, wire instructions are as follows:

 

  Wire Transfers within the USA: International Wire Transfers:         ●  




 



 

 

 



Subscription Agreement (with related appendices, schedules and forms) Page 2 of
27

  

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

TO: NORTHERN MINERALS & EXPLORATION LTD. (the “Issuer”)

 

Subject and pursuant to the terms set out in the Terms on page 3 of this
Subscription Agreement, the General Provisions on pages 3 to 8 of this
Subscription Agreement and the other schedules and appendices attached which are
hereby incorporated by reference, the Purchaser hereby irrevocably subscribes
for, and on Closing will purchase from the Issuer, the following securities at
the following price:

 

_____________________ Units US $● per Unit for a total purchase price of
US$________________________ The Purchaser owns, directly or indirectly, the
following securities of the Issuer:
___________________________________________________________________________________
[Check if applicable]  The Purchaser is ☐  an affiliate of the Issuer or ☐ a
professional advisor of the Issuer.

 

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Shares as follows:

 

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS   Name to appear on
certificate   Name and account reference, if applicable   Account reference if
applicable   Contact name   Address   Address       Telephone Number

 

EXECUTED by the Purchaser this _______ day of _____________________, 2014. By
executing this Subscription Agreement, the Purchaser certifies that the
Purchaser and any beneficial purchaser for whom the Purchaser is acting is
resident in the jurisdiction shown as the “Address of Purchaser”.

 

WITNESS:   EXECUTION BY PURCHASER:   X Signature of Witness   Signature of
individual (if Purchaser is an individual)   X Name of Witness   Authorized
signatory (if Purchaser is not an individual)   Address of Witness   Name of
Purchaser (please print)       Name of authorized signatory (please print)
Accepted this ______ day of ____________________, 2014   NORTHERN MINERALS &
EXPLORATION LTD.   Address of Purchaser (residence) Per:     *Telephone Number
Authorized Signatory       *E-mail address         *Social Security/Insurance
No./Gov ID No.:

 

*Required from all Purchasers

 

By signing this acceptance, the Issuer agrees to be bound by the Terms on page 3
of this Subscription Agreement, the General Provisions on pages 5 to 10 of this
Subscription Agreement and the other schedules and appendices incorporated by
reference.

 



 

 

 

TERMS

 

Reference date of this Subscription Agreement ● , 2014 (the “Agreement Date”)

 

The Offering

 

The Issuer NORTHERN MINERALS & EXPLORATION LTD. (the “Issuer”)    

Offering

 

 

The offering consists of units (“Units”) at $● per Unit. Each Unit will consist
of one common share in the capital of the Issuer (each, a “Share”) and one half
of one common share purchase warrant (each whole warrant a “Warrant”) subject to
adjustment. Each whole Warrant shall entitle the holder thereof to purchase one
common share in the capital stock of the Issuer (each, a “Warrant Share”), as
defined below. The whole Warrants will be exercisable for 12 months following
the Closing at $0.15 per share.

 

The Shares, Warrants and Warrant Shares are individually and collectively
referred to as the “Securities”.

    Warrants Exercisable for twelve (12) months from Closing at an exercise
price of US$0.15 per share of common stock.     Purchased Securities The
“Purchased Securities” under this Subscription Agreement are Shares, Warrants
and the Warrant Shares.       Offering Restrictions This offering is not subject
to any minimum offering.     Issue Price US$● per Unit.     Selling
Jurisdictions The Units may only be sold in jurisdictions where they may be
lawfully sold (the “Selling Jurisdictions”) including, without limitation, all
provinces of Canada, but excluding the Province of Quebec.     Securities
Exemptions

The offering will be made in accordance with the following prospectus
registration exemptions:

 

(a) the Accredited Investor exemption as defined by Regulation D promulgated
under the 1933 Act; or

 

(b)   the exemption afforded by Regulation S of the 1933 Act for offerings of
securities in an offshore transaction to persons who are not U.S. persons; and

 

(c) the Accredited Investor exemption defined in Canadian National Instrument
45-106; or

 

with the approval of the Issuer, such other exemptions as may be available
pursuant to the securities laws of the Selling Jurisdictions.

    Closing Date On or before August 31, 2014, or on such other date determined
by the Issuer in its discretion.

 



 

 

 

Resale restrictions and legends

The Purchaser acknowledges that the certificates representing the Purchased
Securities will bear the following legends:

 

For US purchasers:

 

“THE SECURITIES REPRESENTED HEREBY (and if a warrant, the legend shall include
the following: AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”). THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR: (A)
TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE 1933 ACT, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITH
THE PRIOR CONSENT OF THE ISSUER, IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE
HOLDER HAS FURNISHED TO THE ISSUER AN OPINION TO SUCH EFFECT FROM COUNSEL OF
RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE ISSUER PRIOR TO SUCH OFFER,
SALE, PLEDGE OR TRANSFER.”

 

For Non-U.S. purchasers:

 

THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION AGREEMENT")
RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO
ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

 

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.

 

Purchasers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.

 



- 2 -

 

 

GENERAL PROVISIONS

1.DEFINITIONS

 

1.1 In the Subscription Agreement (including the first (cover) page, the Terms
on page 3 and 4, these General Provisions and the other schedules,
questionnaires and appendices incorporated by reference), the following words
have the following meanings unless otherwise indicated:

 

(a)“1933 Act” means the United States Securities Act of 1933, as amended;    
(b)“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer and all legislation incorporated in the definition of this term in other
parts of the Subscription Agreement, together with the regulations and rules
made and promulgated under that legislation and all administrative policy
statements, blanket orders and rulings, notices and other administrative
directions issued by the Commissions;     (c)“Closing” means the completion of
the sale and purchase of the Purchased Securities;     (d)“Closing Date” means
the date on which the Closing occurs, which shall on such other date determined
by the Issuer in its discretion;     (e)“Closing Year” means the calendar year
in which the Closing takes place;     (f)“Commissions” means the Commissions
with Jurisdiction over the Issuer (as defined below) and the securities
commissions incorporated in the definition of this term in other parts of the
Subscription Agreement;     (g)“Final Closing” means the last Closing under the
Private Placement;     (h)“General Provisions” means those portions of the
Subscription Agreement headed “General Provisions” and contained on pages 5 to
10;     (i)“Private Placement” means the offering of the Units on the terms and
conditions of this Subscription Agreement;     (j)“Purchased Securities” has the
meaning assigned in the Terms;     (k)“Regulatory Authorities” means the
Commissions;     (l)“Securities” has the meaning assigned in the Terms;    
(m)“Subscription Agreement” means the first (cover) page, the Terms on pages 3
to 4, the General Provisions and the other schedules and appendices incorporated
by reference; and     (n)“Terms” means those portions of the Subscription
Agreement headed “Terms” and contained on pages 3 to 4.

 

1.2 In the Subscription Agreement, the following terms have the meanings defined
in Regulation S under the 1933 Act: “Directed Selling Efforts”, “Foreign
Issuer”, “Offshore”, “Substantial U.S. Market Interest”, “U.S. Person” and
“United States”.

 

1.3 In the Subscription Agreement, unless otherwise specified, currencies are
indicated in U.S. dollars.

 



- 3 -

 

 

1.4 In the Subscription Agreement, other words and phrases that are capitalized
have the meanings assigned to them in the body hereof.

 

2. Acknowledgements, REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

2.1 Acknowledgements concerning offering

 

The Purchaser acknowledges that:

(a)the Securities have not been registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and are
being offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons (as defined herein), except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws;

(b)the Issuer will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

(c)the Issuer has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act;

(d)the decision to execute this Subscription Agreement and purchase the Units
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Issuer and
such decision is based entirely upon a review of information (the "Issuer
Information") which has been provided by the Issuer to the Purchaser. If the
Issuer has presented a business plan or any other type of corporate profile to
the Purchaser, the Purchaser acknowledges that the business plan, the corporate
profile and any projections or predictions contained in any such documents may
not be achieved or be achievable;

(e)the Purchaser and the Purchaser's advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Issuer regarding
the Offering, and to obtain additional information, to the extent possessed or
obtainable without unreasonable effort or expense, necessary to verify the
accuracy of the information contained in the Issuer Information, or any business
plan, corporate profile or any other document provided to the Purchaser;

(f)the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Purchaser, the Purchaser's attorney and/or
advisor(s);

(g)by execution hereof the Purchaser has waived the need for the Issuer to
communicate its acceptance of the purchase of the Units pursuant to this
Subscription Agreement;

(h)the Issuer is entitled to rely on the representations and warranties and the
statements and answers of the Purchaser contained in this Subscription Agreement
and in the Questionnaire, and the Purchaser will hold harmless the Issuer from
any loss or damage it may suffer as a result of the Purchaser's failure to
correctly complete this Subscription Agreement or the Questionnaire;

 



- 4 -

 

 

(i)the Purchaser will indemnify and hold harmless the Issuer and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Purchaser contained herein, the Questionnaire or in any other
document furnished by the Purchaser to the Issuer in connection herewith, being
untrue in any material respect or any breach or failure by the Purchaser to
comply with any covenant or agreement made by the Purchaser to the Issuer in
connection therewith;

(j)the issuance and sale of the Units to the Purchaser will not be completed if
it would be unlawful or if, in the discretion of the Issuer acting reasonably,
it is not in the best interests of the Issuer;

(k)the Purchaser has been advised to consult its own legal, tax and other
advisors with respect to the merits and risks of an investment in the Units and
with respect to applicable resale restrictions and it is solely responsible (and
the Issuer is in any way responsible) for compliance with applicable resale
restrictions;

(l)the Issuer securities are quoted on the OTC Bulletin Board under the symbol
“NMEX”. The Securities for sale here are not listed on any stock exchange and no
representation has been made to the Purchaser that any of the Securities will
become listed on any stock exchange or automated dealer quotation system;

(m)neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities ;

(n)no documents in connection with this Offering have been reviewed by the SEC
or any state securities administrators;

(o)there is no government or other insurance covering any of the Securities ;
and

(p)this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Issuer, and the Purchaser acknowledges and agrees that the
Issuer reserves the right to reject any Subscription for any reason.

 

2.2 Representations by the Purchaser

 

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

(q)the Purchaser is resident at the address indicated on page 2 hereof;

(r)the Purchaser has received and carefully read this Subscription Agreement;

(s)the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Purchaser is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Purchaser;

(t)the Purchaser (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Units for an indefinite period of time, and can afford
the complete loss of such investment;

(u)the Purchaser is aware that an investment in the Issuer is speculative and
involves certain risks, including the possible loss of the investment;

 



- 5 -

 

 

(v)the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Purchaser, or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;

(w)the Purchaser has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Purchaser enforceable
against the Purchaser;

(x)the Purchaser has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Units and the Issuer, and the Purchaser is providing evidence
of such knowledge and experience in these matters through the information
requested in the Questionnaire;

(y)the Purchaser understands and agrees that the Issuer and others will rely
upon the truth and accuracy of the acknowledgements, representations and
agreements contained in this Subscription Agreement, and agrees that if any of
such acknowledgements, representations and agreements are no longer accurate or
have been breached, the Purchaser shall promptly notify the Issuer;

(z)all information contained in the Questionnaire is complete and accurate and
may be relied upon by the Issuer, and the Purchaser will notify the Issuer
immediately of any material change in any such information occurring prior to
the Closing of the purchase of the Securities ;

(aa)the Purchaser is purchasing the Units for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Units, and the Purchaser has not
subdivided his interest in the Units with any other person;

(bb)the Purchaser is not an underwriter of, or dealer in, the common shares of
the Issuer, nor is the Purchaser participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities ;

(cc)the Purchaser has made an independent examination and investigation of an
investment in the Units and the Issuer and has depended on the advice of its
legal and financial advisors and agrees that the Issuer will not be responsible
in anyway whatsoever for the Purchaser's decision to invest in the Units and the
Issuer;

(dd)if the Purchaser is acquiring the Units as a fiduciary or agent for one or
more investor accounts, the investor accounts for which the Purchaser acts as a
fiduciary or agent satisfy the definition of an "Accredited Investor", as the
term is defined under Regulation D of the 1933 Act;

(ee)if the Purchaser is acquiring the Units as a fiduciary or agent for one or
more investor accounts, the Purchaser has sole investment discretion with
respect to each such account, and the Purchaser has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

(ff)the Purchaser is not aware of any advertisement of any of the Units and is
not acquiring the Units as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

(gg)no person has made to the Purchaser any written or oral representations:

(i)that any person will resell or repurchase any of the Securities ;

 



- 6 -

 

 

(ii)that any person will refund the purchase price of any of the Securities ;

(iii)as to the future price or value of any of the Securities; or

(iv)that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities of the Issuer on any stock exchange
or automated dealer quotation system.

 

2.3 Reliance, indemnity and notification of changes

 

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms, the General Provisions and the other schedules
and appendices incorporated by reference) are made by the Purchaser with the
intent that they be relied upon by the Issuer in determining its suitability as
a purchaser of Purchased Securities, and the Purchaser hereby agrees to
indemnify the Issuer against all losses, claims, costs, expenses and damages or
liabilities which any of them may suffer or incur as a result of reliance
thereon. The Purchaser undertakes to notify the Issuer immediately of any change
in any representation, warranty or other information relating to the Purchaser
set forth in the Subscription Agreement (including the first (cover) page, the
Terms, the General Provisions and the other schedules and appendices
incorporated by reference) which takes place prior to the Closing.



2.4 Survival of representations and warranties

 

The representations and warranties contained in this Section will survive the
Closing.

 

3. ISSUER’S ACCEPTANCE

 

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Units which will not be binding on
the Issuer until accepted by the Issuer by executing the Subscription Agreement
in the space provided on the face page(s) of the Agreement and, notwithstanding
the Agreement Date, if the Issuer accepts the subscription by the Purchaser, the
Subscription Agreement will be entered into on the date of such execution by the
Issuer.

 

4. CLOSING

 

4.1 On or before the end of the business day before the Closing Date, the
Purchaser will deliver to the Issuer the Subscription Agreement and all
applicable schedules and required forms, duly executed, and payment in full for
the total price of the Purchased Securities to be purchased by the Purchaser.

 

4.2 At Closing, the Issuer will deliver to the Purchaser the certificates
representing the Purchased Securities purchased by the Purchaser registered in
the name of the Purchaser or its nominee, or as directed by the Purchaser.

 

5. MISCELLANEOUS

 

5.1 The Purchaser agrees to sell, assign or transfer the Securities only in
accordance with the requirements of applicable securities laws and any legends
placed on the Securities as contemplated by the Subscription Agreement.

 

5.2 The Purchaser hereby authorizes the Issuer to correct any minor errors in,
or complete any minor information missing from any part of the Subscription
Agreement and any other schedules, forms, certificates or documents executed by
the Purchaser and delivered to the Issuer in connection with the Private
Placement.

 

5.3 The Issuer may rely on delivery by fax machine of an executed copy of this
subscription, and acceptance by the Issuer of such faxed copy will be equally
effective to create a valid and binding agreement between the Purchaser and the
Issuer in accordance with the terms of the Subscription Agreement.

 



- 7 -

 

 

5.4 Without limitation, this subscription and the transactions contemplated by
this Subscription Agreement are conditional upon and subject to the Issuer’s
having obtained such regulatory approval of this subscription and the
transactions contemplated by this Subscription Agreement as the Issuer considers
necessary.

 

5.5 This Subscription Agreement is not assignable or transferable by either
party hereto without the express written consent of the other party to this
Subscription Agreement.

 

5.6 Time is of the essence of this Subscription Agreement.

 

5.7 Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for in this
Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

 

5.8 The parties to this Subscription Agreement may amend this Subscription
Agreement only in writing.

 

5.9 This Subscription Agreement enures to the benefit of and is binding upon the
parties to this Subscription Agreement and their successors and permitted
assigns.

 

5.10 A party to this Subscription Agreement will give all notices to or other
written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 2.

 

5.11 This Subscription Agreement is to be read with all changes in gender or
number as required by the context.

 

5.12 This Subscription Agreement will be governed by and construed in accordance
with the internal laws of the State of Nevada (without reference to its rules
governing the choice or conflict of laws), and the parties hereto irrevocably
attorn and submit to the exclusive jurisdiction of the courts of the State of
Nevada with respect to any dispute related to this Subscription Agreement.

 

End of General Provisions

 



- 8 -

 

 

UNITED STATES


ACCREDITED INVESTOR QUESTIONNAIRE

 

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

 

This Questionnaire is for use by each Purchaser who is a US person (as that term
is defined Regulation S of the United States Securities Act of 1933 (the “1933
Act”)) and has indicated an interest in purchasing Shares of the Issuer. The
purpose of this Questionnaire is to assure the Issuer that each Purchaser will
meet the standards imposed by the 1933 Act and the appropriate exemptions of
applicable state securities laws. The Issuer will rely on the information
contained in this Questionnaire for the purposes of such determination. The
Securities will not be registered under the 1933 Act in reliance upon the
exemption from registration afforded by Section 3(b) and/or Section 4(2) and
Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Securities or any other securities of the Issuer in any state other than those
specifically authorized by the Issuer.

 

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Purchaser agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

 

The Purchaser covenants, represents and warrants to the Issuer that it satisfies
one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Purchaser satisfies.)

 



________  Category 1 An organization described in Section 501(c)(3) of the
United States Internal Revenue Code, a corporation, a Massachusetts or similar
business trust or partnership, not formed for the specific purpose of acquiring
the Securities, with total assets in excess of US $5,000,000.       ________
 Category 2 A natural person whose individual net worth, or joint net worth with
that person’s spouse (excluding their primary residence), on the date of
purchase exceeds US $1,000,000, excluding the value of such person's primary
residence.     ________  Category 3 A natural person who had an individual
income in excess of US $200,000 in each of the two most recent years or joint
income with that person’s spouse in excess of US $360,000 in each of those years
and has a reasonable expectation of reaching the same income level in the
current year.     ________  Category 4 A “bank” as defined under
Section (3)(a)(2) of the 1933 Act or savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the 1933 Act acting in its
individual or fiduciary capacity; a broker dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934 (United States); an insurance
Issuer as defined in Section 2(13) of the 1933 Act; an investment Issuer
registered under the Investment Issuer Act of 1940 (United States) or a business
development Issuer as defined in Section 2(a)(48) of such Act; a Small Business
Investment Issuer licensed by the U.S. Small Business Administration under
Section 361(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance Issuer or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.     _______  Category
5 A private business development Issuer as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).     _______  Category 6 A
director or executive officer of the Issuer.     _______  Category 7 A trust
with total assets in excess of $5,000,000, not formed for the specific purpose
of acquiring the Securities, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act.       _______
 Category 8 An entity in which all of the equity owners satisfy the requirements
of one or more of the foregoing categories.

 



Note that prospective Purchaser claiming to satisfy one of the above categories
of Accredited Investor may be required to supply the Issuer with a balance
sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Purchaser’s status as an Accredited
Investor.

 

If the Purchaser is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 



 

 



- 9 -

 

 

Purchaser’s Acknowledgements. The Purchaser acknowledges and agrees (on its own
behalf and, if applicable, on behalf of each beneficial purchaser for whom the
Purchaser is contracting hereunder) with the Issuer, the U.S. Affiliates and the
Agents (which acknowledgements and agreements shall survive the Closing) that:

(a)no agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities, regulatory bodies, stock
exchanges or other entities made any recommendation or endorsement with respect
to, the Securities;

(b)the sale and delivery of the Securities is conditional upon such sale being
exempt from the prospectus filing and registration requirements, and being
exempt from the requirement to deliver an offering memorandum in connection with
the distribution of the Securities under the applicable securities laws or upon
the issuance of such orders, consents or approvals as may be required to permit
such sale without the requirement of filing a prospectus or registration
statement;

(c)none of the Securities have been or will be registered under the 1933 Act or
the securities laws of any state and the Securities may not be offered or sold,
directly or indirectly, in the United States to, or for the account or benefit
of, a U.S. Person or a person in the United States unless registered under the
1933 Act and the securities laws of all applicable states or unless an exemption
from such registration requirements is available, and the Issuer has no
obligation or present intention of filing a registration statement under the
U.S. Securities Act in respect of any of the Securities;

(d)the Purchaser may not offer, sell or transfer the Securities within the
United States or to, or for the account or benefit of, a U.S. Person, unless the
Securities are registered under the 1933 Act and the securities laws of all
applicable states or an exemption from such registration requirements is
available;

(e)the acquisition of the Securities has not been made through or as a result of
any “general solicitation or general advertising” (as such terms are used in
Rule 502(c) of Regulation D) the distribution of the Securities has not been
accompanied by any advertisement, including, without limitation, in printed
public media, radio, television or telecommunications, including electronic
display, or as part of a general solicitation;

 



- 10 -

 

 

(f)the certificates evidencing the Securities will bear a legend, and the
certificates evidencing the Warrant Shares may bear a legend, regarding
restrictions on transfer as required pursuant to applicable Securities Laws,
including applicable federal and state securities laws of the United States;

(g)the Issuer is relying on an exemption from the requirements to provide the
Purchaser with a prospectus or registration statement and to sell securities
through a person or Issuer registered to sell securities under the securities
laws or other applicable securities legislation and, as a consequence of
acquiring Securities pursuant to this exemption, certain protections, rights and
remedies provided by the securities laws or other applicable securities
legislation including statutory rights of rescission or damages, will not be
available to the Purchaser; and

(h)no person has made to the Purchaser any written or oral representations:

(i)that any person will resell or repurchase the Securities ;

(ii)that any person will refund the purchase price of the Securities ; or

(iii)as to the future price or value of any of the Securities .

 

Representations, Warranties and Covenants. The Purchaser hereby represents and
warrants to, and covenants with the Issuer which representations, warranties and
covenants shall survive the Closing, that as at the execution date of
certificate and the Closing Date:

(a)it acknowledges that the Issuer has not filed a prospectus or registration
statement with any of the securities regulators or any other securities
commission or similar authority in connection with the distribution of the
Securities and that:

(i)the Purchaser is restricted from using most of the civil remedies available
under the applicable securities laws;

(ii)the Purchaser may not receive information that would otherwise be required
to be provided to him under the applicable securities laws;

(iii)the Purchaser is relieved from certain obligations that it would otherwise
be required to give if it provided a prospectus or registration statement under
the applicable securities laws; and

(iv)the issuance and sale of the Securities to the Purchaser is subject to the
sale being exempt from the prospectus and registration requirements of the
applicable securities laws.

(b)the Purchaser further acknowledges that:

(i)no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Securities ;

(ii)there is no government or other insurance covering the Securities ;

(iii)there are risks associated with the purchase of the Securities ; and

(iv)there are restrictions on the Purchaser’s (or beneficial purchaser’s, if
applicable) ability to re-sell the Securities and it is the responsibility of
the Purchaser to find out what those restrictions are and to comply with them
before selling the Securities;

 



- 11 -

 

 

(c)if required by applicable Securities Laws, and any other applicable law the
Purchaser will execute, deliver, file and otherwise assist the Issuer in filing
such reports, undertakings and other documents with respect to the issuance of
the Securities as may be required.

(d)The Purchaser understands that the Securities are restricted securities (as
defined in Rule 144 under the 1933 Act) and agrees that if it decides to offer,
sell or otherwise transfer the Securities, it will not offer, sell or otherwise
transfer any of such securities directly or indirectly, unless:

(i)the transfer is to the Issuer;

(ii)The transfer is outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act (“Regulation S”) and
in compliance with applicable local laws and regulations of the jurisdiction(s)
in which such sale is made;

(iii)the transfer is made pursuant to the exemption from t he registration
requirements under the 1933 Act provided by Rule 144 thereunder, if available,
and in accordance with applicable state securities laws; or

(iv)the Securities are transferred in a transaction that does not require
registration under the 1933 Act or any applicable state securities laws, and the
Purchaser has prior to such sale furnished to the Issuer an opinion of counsel
of recognized standing or other evidence of exemption, in either case reasonably
satisfactory to the Issuer; and

(e)the Purchaser understands and acknowledges that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
requirements of the 1933 Act or applicable U.S. state securities laws and
regulations, the certificates representing the Securities, and all securities
issued in exchange therefore or in substitution thereof, will bear a legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY (and if a warrant, the legend shall include
the following: AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF) HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”). THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT OR: (A)
TO THE ISSUER, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE 1933 ACT, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF
AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITH
THE PRIOR CONSENT OF THE ISSUER, IN A TRANSACTION T HAT DOES NOT REQUIRE
REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE
HOLDER HAS FURNISHED TO THE ISSUER AN OPINION TO SUCH EFFECT FROM COUNSEL OF
RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE ISSUER PRIOR TO SUCH OFFER,
SALE, PLEDGE OR TRANSFER.”

 

The Purchaser hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Purchaser will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Purchaser represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

 





- 12 -

 

 

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
________day of ____________ , 2014.

 



  If a Corporation, Partnership or Other Entity:   If an Individual:            
  Print of Type Name of Entity  

Signature

              Signature of Authorized Signatory  

Print or Type Name

              Type of Entity   Social Security/Tax I.D. No.

 



- 13 -

 

 

NATIONAL INSTRUMENT 45-106 CANADIAN


ACCREDITED INVESTOR QUESTIONNAIRE

 

In addition to the representations, warranties acknowledgments and agreements
contained in the subscription to which this Certificate for Exemption is
attached, the Subscriber, for itself or on behalf of any Disclosed Principal, as
applicable, hereby represents, warrants and certifies to the Issuer that the
Subscriber or the Disclosed Principal, as applicable, is purchasing the
securities set out in the subscription as principal, that it is resident in the
jurisdiction set out on the Acceptance Page of the subscription and: [check all
appropriate boxes]

 

Category 1: Accredited Investor

 

The Subscriber or the Disclosed Principal, as applicable, is:

 

☐ (a) a Canadian financial institution, or a Schedule III bank;       ☐ (b) the
Business Development Bank of Canada incorporated under the Business Development
Bank of Canada Act;       ☐ (c) a subsidiary of any person referred to in
paragraphs (a) or (b), if the person owns all of the voting securities of the
subsidiary, except the voting securities required by law to be owned by
directors of that subsidiary;       ☐ (d) a person registered under the
securities legislation of a jurisdiction of Canada, as an adviser or dealer,
other than a person registered solely as a limited market dealer under one or
both of the Securities Act (Ontario), or the Securities Act (Newfoundland and
Labrador);       ☐ (e) an individual registered or formerly registered under the
securities legislation of a jurisdiction of Canada as a representative of a
person referred to in paragraph (d);       ☐ (f) the Government of Canada or a
jurisdiction of Canada, or any crown corporation, agency or wholly owned entity
of the Government of Canada or a jurisdiction of Canada;       ☐ (g) a
municipality, public board or commission in Canada and a metropolitan community,
school board, the Comité de gestion de la taxe scolaire de l'île de Montréal or
an intermunicipal management board in Québec;       ☐ (h) any national, federal,
state, provincial, territorial or municipal government of or in any foreign
jurisdiction, or any agency of that government;       ☐ (i) a pension fund that
is regulated by either the Office of the Superintendent of Financial
Institutions (Canada) or a pension commission or similar regulatory authority of
a jurisdiction of Canada;       ☐ (j) an individual who, either alone or with a
spouse, beneficially owns, directly or indirectly, financial assets having an
aggregate realizable value that before taxes, but net of any related
liabilities, exceeds Cdn$1,000,000;       ☐ (k) an individual whose net income
before taxes exceeded Cdn$200,000 in each of the two most recent calendar years
or whose net income before taxes combined with that of a spouse exceeded
Cdn$300,000 in each of the two most recent calendar years and who, in either
case, reasonably expects to exceed that net income level in the current calendar
year;       ☐ (l) an individual who, either alone or with a spouse, has net
assets of at least Cdn$5,000,000;       ☐ (m) a person, other than an individual
or investment fund, that has net assets of at least Cdn$5,000,000 as shown on
its most recently prepared financial statements;

 

- 14 -

 



      ☐ (n)

an investment fund that distributes or has distributed its securities only to:

 

(i) a person that is or was an accredited investor at the time of the
distribution;

 

(ii) a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 and 2.19 of NI 45-106, or

 

(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of NI 45-106;

      ☐ (o) an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Quebec, the securities regulatory authority, has issued a receipt;       ☐ (p) a
trust Issuer or trust corporation registered or authorized to carry on business
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust Issuer or trust corporation, as the
case may be;       ☐ (q)

a person acting on behalf of a fully managed account managed by that person, if
that person:

 

(i) is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction; and

 

(ii) in Ontario, is purchasing a security that is not a security of an
investment fund;

      ☐ (r) a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility adviser or an
adviser registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;       ☐ (s) an
entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;       ☐ (t) a person in respect of which all of the owner of
interests, direct, indirect or beneficial, except the voting securities required
by law to be owned by directors, are persons that are accredited investors;    
  ☐ (u) an investment fund that is advised by a person registered as an adviser
or a person that is exempt from registration as an adviser, or       ☐ (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Quebec, the regulator as:

 

(i) an accredited investor; or

 

(ii) an exempt purchaser in Alberta or British Columbia after NI 45-106 comes
into force.

 

Definitions:

 

"Canadian financial institution" means

 

(a)an association governed by the Cooperative Credit Associations Act (Canada)
or a central cooperative credit society for which an order has been made under
section 473(1) of that Act, or     (b)a bank, loan corporation, trust Issuer,
trust corporation, insurance Issuer, treasury branch, credit union, caisse
populaire, financial services cooperative, or league that, in each case, is
authorized by an enactment of Canada or a jurisdiction of Canada to carry on
business in Canada or a jurisdiction of Canada;

 



- 15 -

 

 

"EVCC" means an employee venture capital corporation that does not have a
restricted constitution, and is registered under Part 2 of the Employee
Investment Act (British Columbia), R.S.B.C. 1996 c. 112, and whose business
objective is making multiple investments;

 

"financial assets" means

 

(a)cash,     (b)securities, or     (c)a contract of insurance, a deposit or an
evidence of a deposit that is not a security for the purposes of securities
legislation;

 

"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

 

"investment fund" means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in British Columbia, includes an EVCC and a VCC;

 

"person" includes

 

(a)an individual,     (b)a corporation,     (c)a partnership, trust, fund and an
association, syndicate, organization or other organized group of persons,
whether incorporated or not, and     (d)an individual or other person in that
person's capacity as a trustee, executor, administrator or personal or other
legal representative;

 

"related liabilities" means

 

(a)liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or     (b)liabilities that are secured by
financial assets;

 

"Schedule III bank" means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 

"spouse" means, an individual who,

 

(a)is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual, or     (b)is
living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or     (c)in
Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

 

"subsidiary" means in issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

 

"VCC" means a venture capital corporation registered under Part 1 of the Small
Business Venture Capital Act (British Columbia), R.S.B.C. 1996 c. 429, whose
business objective is making multiple investments.

 

The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the Closing. If any such representation, warranty,
statement or certification becomes untrue or inaccurate prior to the Closing,
the Subscriber shall give the Issuer immediate written notice thereof.

 



- 16 -

 

 

The Subscriber acknowledges and agrees that the Issuer will and can rely on this
Certificate in connection with the Subscriber's Subscription Agreement.

 

EXECUTED by the Subscriber at ______________________ this _____ day of
_______________, 2014.

 



If a corporation, partnership or other entity:   If an individual:       Print
Name of Subscriber/Disclosed Principal   Print Name of Subscriber/Disclosed
Principal       Signature of Authorized Signatory   Signature       Name and
Position of Authorized Signatory   Representative Capacity, if applicable      

 

Jurisdiction of Residence of Subscriber/Disclosed

 



- 17 -

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID

AT 4:30 P.M. (C.S.T.) ON ________________, _________.

 

SHARE PURCHASE WARRANTS TO PURCHASE COMMON SHARES OF

 

NORTHERN MINERALS & EXPLORATION LTD.

 

Certificate Number _____________

 

THIS IS TO CERTIFY THAT _________________ (the “Holder”) of
________________________________, has the right to purchase, upon and subject to
the terms and conditions hereinafter referred to, up to [insert nummber of
shares issuable] (_______________________) fully paid and non-assessable common
shares (the “Shares”) in the capital of Northern Minerals & Exploration Ltd.
(hereinafter called the “Company”) on or before 4:30 p.m. (Central Standard
Time) on ____________________, _______________ (the “Expiry Date”) at a price
per Share (the “Exercise Price”) of US$0.15 on the terms and conditions attached
hereto as Appendix “A” (the “Terms and Conditions”).

 

1.ONE (1) WHOLE WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE
SHARE. THIS CERTIFICATE REPRESENTS _______________________ (________________)
WARRANTS.     2.These Warrants are issued subject to the Terms and Conditions,
and the Warrant Holder may exercise the right to purchase Shares only in
accordance with those Terms and Conditions.     3.Nothing contained herein or in
the Terms and Conditions will confer any right upon the Holder hereof or any
other person to subscribe for or purchase any Shares at any time subsequent to
the Expiry Date, and from and after such time, this Warrant and all rights
hereunder will be void and of no value.

 

IN WITNESS WHEREOF the Company has executed this Warrant Certificate this ____
day of _____, 2014.

 

NORTHERN MINERALS & EXPLORATION LTD.

 

Per:           Roger Autrey, Corporate Secretary  

 

PLEASE NOTE THAT ALL SHARE CERTIFICATES MUST BE LEGENDED AS FOLLOWS:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 



- 18 -

 

 

APPENDIX “A”

 

TERMS AND CONDITIONS dated __________________, 2014, attached to the Warrants
issued by Northern Minerals & Exploration Ltd.

2.INTERPRETATION

2.1Definitions    

In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:

(a)“Company” means Northern Minerals & Exploration Ltd. until a successor
corporation will have become such as a result of consolidation, amalgamation or
merger with or into any other corporation or corporations, or as a result of the
conveyance or transfer of all or substantially all of the properties and estates
of the Company as an entirety to any other corporation and thereafter “Company”
will mean such successor corporation;

(b)“Company’s Auditors” means an independent firm of accountants duly appointed
as auditors of the Company;

(c)“Director” means a director of the Company for the time being, and reference,
without more, to action by the directors means action by the directors of the
Company as a Board, or whenever duly empowered, action by an executive committee
of the Board;

(d)“herein”, “hereby” and similar expressions refer to these Terms and
Conditions as the same may be amended or modified from time to time; and the
expression “Article” and “Section,” followed by a number refer to the specified
Article or Section of these Terms and Conditions;

(e)“person” means an individual, corporation, partnership, trustee or any
unincorporated organization and words importing persons have a similar meaning;

(f)“shares” means the common shares in the capital of the Company as constituted
at the date hereof and any shares resulting from any subdivision or
consolidation of the shares;

(g)“Warrant Holders” or “Holders” means the holders of the Warrants; and

(h)“Warrants” means the warrants of the Company issued and presently authorized
and for the time being outstanding.

2.2Gender

 

Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.

2.3Interpretation not affected by Headings

 

The division of these Terms and Conditions into Articles and Sections, and the
insertion of headings are for convenience of reference only and will not affect
the construction or interpretation thereof.

2.4Applicable Law

 

The Warrants will be construed in accordance with the laws of the State of
Nevada.

 



- 19 -

 

 

3.ISSUE OF WARRANTS

3.1Additional Warrants

 

The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase shares of its capital stock.

3.2Warrant to Rank Pari Passu

 

All Warrants and additional warrants, options or similar rights to purchase
shares from time to time issued or granted by the Company, will rank pari passu
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.

3.3Issue in substitution for Lost Warrants

(a)In case a Warrant becomes mutilated, lost, destroyed or stolen, the Company,
at its discretion, may issue and deliver a new Warrant of like date and tenor as
the one mutilated, lost, destroyed or stolen, in exchange for and in place of
and upon cancellation of such mutilated Warrant, or in lieu of, and in
substitution for such lost, destroyed or stolen Warrant and the substituted
Warrant will be entitled to the benefit hereof and rank equally in accordance
with its terms with all other Warrants issued or to be issued by the Company.

(b)The applicant for the issue of a new Warrant pursuant hereto will bear the
cost of the issue thereof and in case of loss, destruction or theft furnish to
the Company such evidence of ownership and of loss, destruction, or theft of the
Warrant so lost, destroyed or stolen as will be satisfactory to the Company in
its discretion and such applicant may also be required to furnish indemnity in
amount and form satisfactory to the Company in its discretion, and will pay the
reasonable charges of the Company in connection therewith.

3.4Warrant Holder Not a Shareholder

 

The holding of a Warrant will not constitute the Holder thereof a shareholder of
the Company, nor entitle him to any right or interest in respect thereof except
as in the Warrant expressly provided.

4.NOTICE

4.1Notice to Warrant Holders

 

Any notice required or permitted to be given to the Holders will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Holder’s Warrant or to such other
address as any Holder may specify by notice in writing to the Company, and any
such notice will be deemed to have been given and received by the Holder to whom
it was addressed if mailed, on the third day following the mailing thereof, if
by facsimile or other electronic communication, on successful transmission, or,
if delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

 



- 20 -

 

 

4.2Notice to the Company

 

Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder, and any such notice will
be deemed to have been given and received by the Company to whom it was
addressed if mailed, on the third day following the mailing thereof, if by
facsimile or other electronic communication, on successful transmission, or, if
delivered, on delivery; but if at the time or mailing or between the time of
mailing and the third business day thereafter there is a strike, lockout, or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered:

 

Northern Minerals & Exploration Ltd.
1301 Avenue M or P.O. Box 31
Cisco, TX 76437



Attention: Roger Autrey, Corporate Secretary

 

Fax No. (903-967-3339)

5.EXERCISE OF WARRANTS

5.1Method of Exercise of Warrants

 

The right to purchase shares conferred by the Warrants may be exercised by the
Holder surrendering the Warrant Certificate representing same, with a duly
completed and executed subscription in the form attached hereto and a bank draft
or certified cheque payable to or to the order of the Company. For the Exercise
Price applicable at the time of surrender in respect of the shares subscribed
for in lawful money of the United States of America, to the Company at the
address set forth in, or from time to time specified by the Company pursuant to
Section 4.1. If the Warrants have an Exercise Price of US$0.15, such Warrants
shall only be exercisable if all other share purchase warrants held by the
Holder at a lesser exercise price have been exercised in full.

5.2Effect of Exercise of Warrants

(a)Upon surrender and payment as aforesaid the shares so subscribed for will be
deemed to have been issued and such person or persons will be deemed to have
become the Holder or Holders of record of such shares on the date of such
surrender and payment, and such shares will be issued at the subscription price
in effect on the date of such surrender and payment.

(b)Within ten business days after surrender and payment as aforesaid, the
Company will forthwith cause to be delivered to the person or persons in whose
name or names the shares so subscribed for are to be issued as specified in such
subscription or mailed to him or them at his or their respective addresses
specified in such subscription, a certificate or certificates for the
appropriate number of shares not exceeding those which the Warrant Holder is
entitled to purchase pursuant to the Warrant surrendered.

5.3Subscription for Less Than Entitlement

 

The Holder of any Warrant may subscribe for and purchase a number of shares less
than the number which he is entitled to purchase pursuant to the surrendered
Warrant. In the event of any purchase of a number of shares less than the number
which can be purchased pursuant to a Warrant, the Holder thereof upon exercise
thereof will in addition be entitled to receive a new Warrant in respect of the
balance of the shares which he was entitled to purchase pursuant to the
surrendered Warrant and which were not then purchased.

5.4Warrants for Fractions of Shares

 

To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a share, such right may be
exercised in respect of such fraction only in combination with another Warrant
or other Warrants which in the aggregate entitle the Holder to receive a whole
number of such shares.

 



- 21 -

 

 

5.5Expiration of Warrants

 

After the expiration of the period within which a Warrant is exercisable, all
rights thereunder will wholly cease and terminate and such Warrant will be void
and of no effect.

5.6Time of Essence

 

Time will be of the essence hereof.

5.7Subscription Price

 

The Warrants are exercisable at a price per share (the “Exercise Price”) of
US$0.15. One (1) Warrant and the Exercise Price are required to subscribe for
each share during the term of the Warrants.

5.8Adjustment of Exercise Price

(a)The Exercise Price and the number of shares deliverable upon the exercise of
the Warrants will be subject to adjustment in the event and in the manner
following:

(i)If and whenever the shares at any time outstanding are subdivided into a
greater or consolidated into a lesser number of shares the Exercise Price will
be decreased or increased proportionately as the case may be; upon any such
subdivision or consolidation the number of shares deliverable upon the exercise
of the Warrants will be increased or decreased proportionately as the case may
be.

(ii)In case of any capital reorganization or of any reclassification of the
capital of the Company or in the case of the consolidation, merger or
amalgamation of the Company with or into any other Company (hereinafter
collectively referred to as a “Reorganization”), each Warrant will after such
Reorganization confer the right to purchase the number of shares or other
securities of the Company (or of the Company’s resulting from such
Reorganization) which the Warrant Holder would have been entitled to upon
Reorganization if the Warrant Holder had been a shareholder at the time of such
Reorganization.

 

In any such case, if necessary, appropriate adjustments will be made in the
application of the provisions of this Article Four relating to the rights and
interest thereafter of the Holders of the Warrants so that the provisions of
this Article Four will be made applicable as nearly as reasonably possible to
any shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

 

The subdivision or consolidation of shares at any time outstanding into a
greater or lesser number of shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this clause 5.8(a).

5.9Determination of Adjustments

 

If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.8, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act any other
firm of certified public accountants in the United States of America that the
Company may designate and who will have access to all appropriate records and
such determination will be binding upon the Company and the Holders of the
Warrants.

 



- 22 -

 

 

6.MANDATORY WARRANT EXERCISE

6.1Exercise at the option of the Company

 

The Company may require the Holder, at any time following the date that the
closing price of the Shares as listed on a Principal Market (as defined herein),
as quoted by Bloomberg L.P. (the “Closing Price”) has been at or above $0.25 for
a period of twenty consecutive trading days, to exercise the Warrants and
acquire the Shares at the Exercise Price. The Holder must exercise the Warrants
in accordance with Section 5.1 within five (5) business days of the receipt of
notice from the Company, after which time the Warrants shall be cancelled if
unexercised. As used herein, “Principal Market” shall mean the OTC Bulletin
Board, the Nasdaq SmallCap Market, or the American Stock Exchange. If the Common
Shares are not traded on a Principal Market, the Closing Price shall mean the
reported Closing Price for the Common Shares, as furnished by FINRA for the
applicable periods.

7.COVENANTS BY THE COMPANY

7.1Reservation of Shares

 

The Company will reserve and there will remain unissued out of its authorized
capital a sufficient number of shares to satisfy the rights of purchase provided
for herein and in the Warrants should the Holders of all the Warrants from time
to time outstanding determine to exercise such rights in respect of all shares
which they are or may be entitled to purchase pursuant thereto and hereto.

8.WAIVER OF CERTAIN RIGHTS

8.1Immunity of Shareholders, etc.

 

The Warrant Holder, as part of the consideration for the issue of the Warrants,
waives and will not have any right, cause of action or remedy now or hereafter
existing in any jurisdiction against any past, present or future incorporator,
shareholder, Director or Officer (as such) of the Company for the issue of
shares pursuant to any Warrant or on any covenant, agreement, representation or
warranty by the Company herein contained or in the Warrant.

9.MODIFICATION OF TERMS, MERGER, SUCCESSORS

9.1Modification of Terms and Conditions for Certain Purposes

 

From time to time the Company may, subject to the provisions of these presents,
modify the Terms and Conditions hereof, for the purpose of correction or
rectification of any ambiguities, defective provisions, errors or omissions
herein.

9.2Warrants Not Transferable

 

The Warrants and all rights attached to it are not transferable.

 

DATED as of the date first above written in these Terms and Conditions.

 



 

NORTHERN MINERALS & EXPLORATION LTD.

      By:       Roger Autrey, Corporate Secretary

 



- 23 -

 

 

FORM OF SUBSCRIPTION

 

TO: Northern Minerals & Exploration Ltd.
1301 Avenue M or P.O. Box 31
Cisco, TX 76437





The undersigned Holder of the within Warrants hereby subscribes for common
shares (the “Shares”) of Northern Minerals & Exploration Ltd. (the “Company)
pursuant to the within Warrants at US$0.15 Share on the terms specified in the
said Warrants. This subscription is accompanied by a certified cheque or bank
draft payable to or to the order of the Company for the whole amount of the
purchase price of the Shares.

 

The undersigned hereby directs that the Shares be registered as follows:

 

NAME(S) IN FULL   ADDRESS(ES)   NUMBER OF SHARES                         TOTAL:
   

 

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

 

DATED this _________ day of _________________, 20___.

 



In the presence of:                 Signature of Witness   Signature of Warrant
Holder

 

Please print below your name and address in full.

 

Name (Mr./Mrs./Miss)_____________

 

Address              _________________________________________

 

INSTRUCTIONS FOR SUBSCRIPTION

 

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever. If there is more than one subscriber, all must sign.

 

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

 

If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail must be employed.

 

 

 

 



